The defendant in error McAdams   Haskell on the 14th day of March, 1914, recovered a judgment against one Ethel Clopton Scott for the sum of $$116.01, and for the further sum of $25 attorney's fees, with 6 per cent. interest thereon until paid and costs of said suit. Execution was issued upon said judgment and levied by M.C. Binion, sheriff of Oklahoma county, upon certain property of the said Scott. Whereupon she, having in the meantime married P.J. Nicholson, joined her husband, instituted this action to restrain a sale thereof. Judgment being rendered against her in the lower court, she appealed to this court and executed a supersedeas bond with I.B. Levy and H.W. Pentecost as her sureties, which bond was duly approved and filed. The appeal here having been decided adversely to her and a motion having been made for judgment against the sureties on said bond, it is therefore ordered by this court under the authority of Werline v. Aldred, 57 Okla. 397, 158 P. 893, and authorities there cited, that said motion be sustained; and judgment is therefore entered against I.B. Levy and H.W. Pentecost in the sum of $116.01, with 6 per cent. interest thereon from April 14, 1914, and for the further sum of $25, with like interest from said date.
By the Court: It is so ordered.